DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2016/0247369) in view of Modi et al. (US 2016/0298950).
  Regarding claims 1, 8, 15, Simmons receive a location of each of a plurality of smoke detectors of a facility (page 5, [0044]); display (guidance indicator) the location of each of the plurality of smoke detectors in a building information model (BIM) on the user interface of the computing device, wherein each respective one of the displayed plurality of smoke detectors represents a different one of the plurality of smoke detectors of the facility (page 5, [0044, 0048)); receive a selection of one of the displayed plurality of smoke detectors; and guide, responsive to receiving the selection, a user to the location of the smoke detector of the facility represented by the selected displayed smoke detector (page 5, [0044, 0048]; page 6, [0051-0052]). Claim 15, broadcasting directions via a speaker of the computing device (page 3, [0031]).
  Simmons discloses all the limitations set forth above but fails to explicitly disclose using the  geomagnetic positioning system of the computing device; geomagnetic positioning system; a user interface; a memory; and a processor configured to execute instructions stored in the memory.
  However, Modi discloses using the  geomagnetic positioning system of the computing device; geomagnetic positioning system (page 3, [0036]); a user interface (page 12, [0103]); a memory (page 12, [0103]); and a processor configured to execute instructions stored in the memory (page 12, [0103]).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Modi within the system of Simmons in order to guide evacuation of a building in an emergency thereby maximizing the safety of the system.
   Regarding claim 2, Simmons discloses wherein the processor is configured to execute the instructions to guide the user to the location from a current position of the user (page 1, [0005]; page 5, [0047)).
Regarding claim 3, Simmons discloses wherein each respective one of the displayed plurality of smoke detectors is displayed with a particular symbol based on a status of the smoke detector of the facility represented by that respective displayed smoke detector (fig. 1; page 5, [0044]).
  Regarding claim 4, Simmons discloses wherein each respective one of the displayed plurality of smoke detectors is displayed in a particular shade based on a status of the smoke detector of the facility represented by that respective displayed smoke detector (fig. 1; page 5, [0044)).
Regarding claim 5, Simmons discloses wherein a first one of the displayed plurality of smoke detectors is displayed in a first color responsive to the smoke detector of the facility represented by
that respective displayed smoke detector having a properly functioning status; a second one of the displayed plurality of smoke detectors is displayed in a second color responsive to the smoke detector of the facility represented by that respective displayed smoke detector having a faulty status; a third one of the displayed plurality of smoke detectors is displayed in a third color responsive to the smoke detector of the facility represented by that respective displayed smoke detector having a triggered status; and a fourth one of the displayed plurality of smoke detectors is displayed in a fourth color responsive to the smoke detector of the facility represented by that respective displayed smoke detector having a disabled status (page 4, [0036]).

Regarding claim 6, Simmons discloses wherein the instructions are executable by the processor to: receive a selection of an additional one of the displayed plurality of smoke detectors; and guide, responsive to receiving the selection of the additional one of the displayed plurality of smoke detectors, the user to the location of the smoke detector of the facility represented by the additional selected displayed smoke detector using geomagnetic positioning (page 7, [0059-0060).
  Regarding claim 7, Simmons discloses wherein the instructions are executable by the processor to display, on the user interface, data corresponding to the smoke detector of the facility represented by the selected displayed smoke detector responsive to receiving the selection (page 7, [0059]).
Regarding claim 9, Simmons discloses wherein the method includes guiding the user
to the location via the user interface (page 5, [0044]).
Regarding claim 10, Simmons discloses wherein the method includes guiding the user
to the location via a speaker of the computing device (page 3, [0031)).
Regarding claim 11, Simmons discloses wherein the method includes receiving, by the 
computing device, the BIM from a server (page 5, [0044]).
Regarding claim 12, Simmons discloses receiving, by the computing device, a status of each of the plurality of smoke detectors of the facility; and displaying, on the user interface, the status of each of the plurality of smoke detectors in the BIM (page 5, [0044]).
Regarding claim 13, Simmons discloses wherein the method includes receiving the status of each of the plurality of smoke detectors from a control panel of the facility (fig. 1; page 5, [0044)).
Regarding claim 14, Simmons discloses wherein the method includes guiding the user to the location of the smoke detector of the facility represented by the selected displayed smoke detector without using a global positioning system (page 6, [0051-0052]).
Regarding claim 16, Simmons discloses wherein each respective one of the displayed plurality of smoke detectors is displayed in a particular color based on a status of the smoke detector represented by that respective displayed smoke detector (page 4, [0036)).
Regarding claim 17, Simmons discloses wherein each respective one of the displayed plurality of smoke detectors is highlighted or not highlighted based on a status of the smoke detector represented by that respective displayed smoke detector (page 5, [0044)).
Regarding claim 18, Simmons discloses wherein: the system includes a fire control panel; and the computing device is configured to receive the location of each of the plurality of smoke detectors from the fire control panel (fig. 1-fig. 2; page 5, [0044]). 
Regarding claim 19, Simmons discloses wherein the selected displayed smoke detector has a fault; and the selected displayed smoke detector is displayed in a particular color responsive to the selected displayed smoke detector having the fault (page 4, [0036]). 
Regarding claim 20, Simmons discloses wherein the computing device is configured to guide the user to the location of the smoke detector represented by the selected displayed smoke detector by displaying the directions on the user interface in parallel with broadcasting the directions via the speaker (fig. 1; page 3, [0031]; page 5, [0044]).

                                                              Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Plocher et al. (US 2016/0018226) discloses model-based................ Messages.
  Kore et al. (US 2016/0147211) discloses methods, systems....devices.
 Farley (US 6,737,967) discloses wireless walk through test system.
 Schmutter (US 8,225,908) discloses elevator escape......interposing device.
Jones, Jr. et al. (US 2016/0225241) discloses method.......incident.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
Application/Control Number: 16/992,816 Page 9 Art Unit: 2684 my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000. DP January 29, 2022

DP
May 18, 2022

                                                                             /DANIEL PREVIL/                                                                             Primary Examiner, Art Unit 2684